REDMANN, Chief Judge,
dissenting.
A bus driver does not owe a duty to passengers already aboard (1) to refuse to stop for other, would-be passengers waiting at a bus stop into which the bus cannot fully fit because partially blocked by parked vehicles, so that the bus will protrude into the right-hand lane of a city street if it stops, or (2) not to stop again (in a “slow, normal stop”) a few feet after the first stop, still before the corner of the intersecting street (the police officer testified that his diagram showed the bus front still with*750in the crosswalk), for another would-be passenger running to catch the bus.
The only breach of duty in this case was that of the following driver, who testified that he did not even see the bus stop the first time. There was no breach of duty owed by the bus driver to plaintiffs.
The judgment should be reversed.